DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a coating of a dissipative type” in lines 2-3. It is unclear what is meant by this limitation. While the specification recites that the coating can have mechanical properties similar to Vespel or Teflon or any material with lubricating properties and that more generally, the material has a friction of coefficient between 0.3 and 0.07. It is unclear whether a dissipative type coating must only have a coefficient of friction between 0.3 and 0.07 or if the coating has any other specific properties. This renders the claim indefinite. For examining purposes the dissipative type coating was interpreted to be any type of coating that has lubricating properties. 
Claim 8 recites “a coating of a viscoelastic type” in lines 2-3. It is unclear what is specifically meant by this limitation. While the specification recites that a viscoelastic type coating comprises a material having properties similar to those of the range having the commercial designation “SMACTANE”, it is not clear specifically what properties are meant to be encompassed by the coating being a viscoelastic type. For this reason the limitation renders the claim indefinite. For examining purposes any coating was interpreted to read upon this limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prescott (US 2017/0234133).
Regarding claim 1, Prescott (Fig. 1-2) discloses a turbomachine assembly (32) comprising: a first rotor module (one instance of 71) comprising a first blade (68), the first blade (68) having a first length, a second rotor module (second instance of 71), connected to the first rotor module (first instance of 71; connected via 104), and comprising a second blade (68), the second blade (68) having a second length, the second length being smaller than the first length, and a damping device (interpreted as the entire inter-stage seal assembly (88) which includes ring damper (116)) extending with at least one component along a turbomachine longitudinal axis (12), the damping device (88) being annular while extending circumferentially around the turbomachine longitudinal axis (12), the damping device (88) comprising a first radial external surface supported with friction against the first rotor module (one instance of 71), as well as a second radial external surface supported with friction against the second rotor module (second instance of 71), so as to couple the first rotor module with the second rotor module in order to damp vibrational movements (through damper ring (116)) of the first rotor module relative to the second rotor module during operation. Refer to Fig. I below.   

    PNG
    media_image1.png
    582
    691
    media_image1.png
    Greyscale

Fig. I. Prescott, Fig. 2 (Annotated)
Regarding claim 11, Prescott discloses the assembly of claim l, wherein Prescott (Fig. 1-2) further discloses the first rotor module (71) is capable of being a fan, and the second rotor module (71) is capable of being a low-pressure compressor. The limitations of the fan and low-pressure compressor were interpreted as intended use limitations. 
Regarding claim 13, Prescott (Fig. 1) discloses a turbomachine (10) comprising the assembly of claim 1.  
Regarding claim 15, Prescott (Fig. 1) discloses an assembly method (disclosed by the finished product shown in Figures ), comprising: positioning a damping device (interpreted as the entire inter-stage seal (88)) between a first rotor module (one instance of 71) and a second rotor module (second instance of 71) so that a first radial external surface the damping device (88) is supported with friction against the first rotor module (71), and a second radial external surface of the damping device (88) is supported with friction against the second rotor module (71), the first rotor module comprising a first blade (68), the first blade (68) having a first length, the second rotor module (71) being connected to the first rotor module (71) and comprising a second blade (68), the second blade (68) having a second length, the second length being smaller than the first length, the damping device (88) extending with at least one component (interpreted as the vane segments 72) along a turbomachine longitudinal axis (12), the damping device (88) being annular while extending circumferentially around the turbomachine longitudinal axis (12); and preloading the damping device (88) against the first rotor module (71) and the second rotor module (71), so as to couple the first rotor module (71) with the second rotor module (71) in order to damp vibrational movements (through damper ring (116)) of the first rotor module (71) relative to the second rotor module (71) during operation. Refer to Fig. I above.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prescott (US 2017/0234133) and further in view of Fabre (US 2009/0104036).
Regarding claim 7, Prescott discloses the assembly of claim 1, but fails to disclose that the damping device comprises a coating of a dissipative type, the coating defining the first radial external surface and the second radial external surface.  
Fabre (Paragraph 0049) teaches that a low friction coating can be applied to parts of a turbine disk that engage other components in order to help reduce the friction between the various parts and limit wear to these parts. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prescott by applying a low friction coating to the first and second radial external surfaces, as taught by Fabre in order to limit wear on these surfaces. Since the coating reduces friction, this was interpreted as a lubricating property. 
Regarding claim 8, Prescott discloses the assembly of claim 1, but fails to disclose that the damping device comprises a coating of a viscoelastic type.
Fabre (Paragraph 0049) teaches that a low friction coating can be applied to parts of a turbine disk that engage other components in order to help reduce the friction between the various parts and limit wear to these parts. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prescott by applying a low friction coating to the first and second radial external surfaces, as taught by Fabre in order to limit wear on these surfaces. The low friction coating was interpreted as the coating. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prescott (US 2017/0234133) and further in view of Garcia-Crespo (US 2011/0171018).
Regarding claim 12, Prescott discloses the assembly of claim 1, but fails to explicitly disclose that the damping device is split so as to define two ends facing one another.  
Garcia-Crespo (Paragraph 0028) teaches a turbine nozzle assembly  with an interstage seal carrier that is formed in two halves (240 and 340). Garcia-Crespo (Paragraph 0028) teaches that by forming the seal carrier as so, this allows for ease of disassembly. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prescott, by forming the damping device as two halves, as taught by Garcia-Crespo, in order to allow for ease of disassembly. 

Allowable Subject Matter
Claims 2-6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2: 
Closest prior art: Prescott et al. (US 2017/0234133)
The closest prior art fails to disclose that the damping device is an annular tab, a cross section of the damping device being shaped like a V, a first external surface of a first branch of the damping device forming the first radial external surface, a second external surface of a second branch of the damping device forming the second radial external surface.  
Regarding claim 3: 
Closest prior art: Prescott et al. (US 2017/0234133)
Prescott discloses the first rotor module comprises a disk centered on the turbomachine longitudinal axis; the first blade is mounted on an external periphery of the disk, the first blade thus extending from the external periphery of the disk, the first blade further comprising an airfoil, a platform, a support and a root, the root being embedded in a housing of the disk, the first radial external surface being supported with friction on a radially internal surface of the platform. 
The closest prior art fails to disclose or suggest that the second rotor module comprises a ferrule, the ferrule comprising a circumferential extension extending toward the platform of the first blade, the second radial external surface being supported with friction on the ferrule.
Claims 4-6 depend upon claim 3 and so have been objected to as well. 

Regarding claim 9: 
Closest prior art: Prescott et al. (US 2017/0234133)
The closest prior art fails to disclose or suggest that the damping device comprises bores intended to lighten the damping device.  

Regarding claim 10: 	
Closest prior art: Prescott et al. (US 2017/0234133)
The closest prior art fails to disclose or suggest that the damping device comprises inserts,  intended to add weight to the damping device.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herzner (US 4,192,633) discloses a damper for a blade. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Danielle M. Christensen/Examiner, Art Unit 3745